DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-13 are pending.
Claim 11 is amended.
Claims 14-20 are withdrawn from consideration.
Response to Arguments
Applicant’s arguments, see page 9, filed 07/26/2022, with respect to the specification objections have been fully considered and are persuasive.  The abstract objection has been withdrawn per applicant’s amendments to the abstract.
Applicant’s arguments, see page 9, filed 07/26/2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn per applicant’s amendments to claim 11.
Applicant’s arguments, see page 9-10, filed 07/26/2022, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection has been withdrawn per applicant’s statement regarding ownership of both the reference and instant application.
Applicant’s arguments, see page 10, filed 07/26/2022, with respect to the request for rejoinder have been fully considered and are persuasive.  The request for rejoinder has been accepted and claims 14-20 are rejoined.
Election/Restrictions
Claims 14-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/16/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Graham US10371000 discloses a pressure and temperature probe includes a probe head, a probe tip extending from the probe head and ending with a sensor face, a pressure channel extending into the probe tip through the sensor face, and a temperature channel extending into the probe tip through the sensor face. A pressure sensor is in fluid communication with a pressure channel and a temperature sensor in fluid communication with the temperature channel. The temperature channel extends parallel to the pressure channel, and the temperature channel is fluidly separate from the pressure channel. The sensor face can be configured to minimally intrude the flowpath of a working fluid, thereby minimizing disruption of the flowpath. The probe can be configured on a gas turbine engine. (Fig 2-3, Col 4 line 10-12)
However, Graham fails to disclose a temperature channel extending into the probe tip through the sensor face, the temperature channel including a temperature orifice disposed on the sensor face and at least one exit port distal from the sensor face; and a temperature sensor configured to sense a temperature in the temperature channel; wherein: the temperature channel extends parallel to the pressure channel; the temperature channel is fluidly separate from the pressure channel; the temperature channel is configured to channel a fluid flow from the temperature orifice to the at least one exit port; and the at least one exit port is configured to discharge the fluid flow into a second fluid stream.
Hayashi et al US20040134282 (hereinafter “Hayashi”) discloses a pressure sensor device having a temperature sensor includes a pressure sensor, a temperature sensor, a sensor casing for accommodating the pressure sensor and a connector pin for electrically connecting the pressure sensor and an outside circuit, and a port mounted on the sensor casing and having a pressure introduction port for introducing a measuring object to the pressure sensor. The temperature sensor is disposed in the pressure introduction port, and electrically connects to the connector pin through a lead wire. The lead wire with the temperature sensor is supported by a connection portion disposed between the connector pin and the lead wire. The lead wire has a buffer disposed between the lead wire and a part of the pressure introduction port for reducing a vibration of both the temperature sensor and the lead wire. (Fig 1-7, Paragraph 0023-0067)
However, Hayashi fails to disclose a temperature channel extending into the probe tip through the sensor face, the temperature channel including a temperature orifice disposed on the sensor face and at least one exit port distal from the sensor face; and a temperature sensor configured to sense a temperature in the temperature channel; wherein: the temperature channel extends parallel to the pressure channel; the temperature channel is fluidly separate from the pressure channel; the temperature channel is configured to channel a fluid flow from the temperature orifice to the at least one exit port; and the at least one exit port is configured to discharge the fluid flow into a second fluid stream.
Prior arts such as Graham and Hayashi made available do not teach, or fairly suggest, a temperature channel extending into the probe tip through the sensor face, the temperature channel including a temperature orifice disposed on the sensor face and at least one exit port distal from the sensor face; and a temperature sensor configured to sense a temperature in the temperature channel; wherein: the temperature channel extends parallel to the pressure channel; the temperature channel is fluidly separate from the pressure channel; the temperature channel is configured to channel a fluid flow from the temperature orifice to the at least one exit port; and the at least one exit port is configured to discharge the fluid flow into a second fluid stream.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855